Dear Mr. Coenen:
This responds to your request for an opinion on behalf of the Tensas Basin Levee District (District) pertaining to the proposed exchange of immovable property.
You state that the District owns a parcel of land in Catahoula Parish which it wishes to exchange for a privately-owned parcel in the same parish of approximately equal value, with the private owner agreeing to pay the difference in value in cash, and the District reserving all minerals on the land transferred to the private owner.
You ask whether this exchange can be accomplished under existing law or whether a special legislative act would be needed.
Our most recent opinion on this subject is 96-166, holding that the general powers statute authorizing levee districts to buy and sell property, La. R.S. 38:306(A), would not authorize a levee district to exchange property with either a private person or another governmental entity. That statute provides authority for levee districts to "buy and hold or sell and transfer titles to property, make and execute contracts, and do and perform any and all acts necessary to insure the thorough and adequate protection of the lands of the district * * * ."
However, there is no express authority to exchange property and La. R.S. 38:320 imposes public advertising and bid requirements.
Our research is in accord with your own and we find that since there is no express authority for the exchange of immovable property by the District, either with respect to private persons or other public entities, it would be necessary for the District to obtain a special legislative act to authorize the exchange. Our opinion is buttressed by reference to La. R.S. 41:138, which provides that land no longer needed for levee district purposes reverts to state ownership and control, which would prevent an exchange for another similar parcel.
We therefore recommend that the District seek legislative authority for the proposed exchange.
Should you have any further questions, please feel free to call upon us.
Very truly yours,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                   By: __________________________ GARY L. KEYSER ASSISTANT ATTORNEY GENERAL
RPI/GLK:bb